Citation Nr: 0110153	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-10 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disorder, to include status post distal clavicle 
resection, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for 
gastroenteritis, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for a right knee 
disorder.

4.  Entitlement to a compensable evaluation for a left knee 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from March 1974 
to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right shoulder disorder is productive of 
pain and popping, but the range of motion of this shoulder is 
no more than minimally limited.

3.  The veteran's gastroenteritis is productive of mild 
epigastric tenderness, with no vomiting, melena, hematemesis, 
anemia, nausea, or diarrhea.

4.  The veteran's right knee disorder is productive of no 
more than minimal limitation of motion; however, there is 
evidence of crepitus, popping, and tenderness of the right 
knee.

5.  The veteran's left knee disorder is productive of range 
of motion from zero to 135 degrees, with no further symptoms.

6.  The veteran's initial claim for service connection for 
bilateral hearing loss was denied in a March 1994 rating 
decision; the veteran was notified of this denial but did not 
initiate an appeal within one year of notification.

7.  Evidence received since the March 1994 rating decision is 
new but does not demonstrate a current bilateral hearing loss 
disability and, as such, does not bear directly and 
substantially on the question of whether the veteran incurred 
bilateral hearing loss as a result of service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right shoulder disorder have not been met.  
38 U.S.C.A §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5203 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for gastroenteritis have not been met.  38 U.S.C.A §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic 
Code 7307 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for a 10 percent evaluation for a right knee 
disorder have been met.  
38 U.S.C.A §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

4.  The criteria for a compensable evaluation for a left knee 
disorder have not been met.  38 U.S.C.A §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.31, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2000); The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

5.  The March 1994 rating decision denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991).

6.  Evidence received since the March 1994 rating decision is 
not new and material, and the veteran's claim for service 
connection for bilateral hearing loss is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claims for increased evaluations

A.  Applicable laws and regulations

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claims for increased evaluations and that no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him in developing the facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) (relevant sections 
of which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  Specifically, the veteran has been afforded VA 
examinations addressing the disabilities at issue.  He was 
also scheduled for additional VA orthopedic and 
gastrointestinal examinations in July 1997 but failed to 
report for those examinations.  Additionally, although the 
RO, in the February 2000 Statement of the Case, informed the 
veteran of the type of evidence that was needed to support 
his claims, he has not informed the RO of any evidence beyond 
that already obtained by the RO.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2000).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2000).  In cases where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2000).

B.  Right shoulder disorder

In a March 1994 rating decision, the RO granted service 
connection for a right shoulder disorder on the basis of 
evidence of a resection of the right distal clavicle in July 
1989, during service.  A 20 percent evaluation was assigned, 
effective from July 1993.  The 20 percent disability 
evaluation has since remained in effect and is at issue in 
this case.

During his September 1998 VA orthopedic examination, the 
veteran complained of right shoulder pain, especially with 
extension from the shoulder across to the back of the neck.  
Other reported symptoms included weakness, stiffness, 
swelling, giving way, and locking of the right shoulder.  The 
examination revealed some popping of the right shoulder, but 
there was no evidence of crepitation.  Range of motion 
studies revealed forward flexion to 180 degrees, 
hyperextension to 50 degrees, internal rotation to 90 
degrees, external rotation to 90 degrees, abduction to 180 
degrees, and adduction to 50 degrees.  X-rays of the right 
shoulder revealed prior surgical changes, with resection of 
the distal end of the clavicle and associated calcifications.  
Separation was also shown on x-ray.  The pertinent diagnosis 
was right rotator cuff tear, with surgical repair and 
residual pain.

A September 1998 VA outpatient treatment record reflects that 
the veteran continued to complain of right shoulder pain.  
Tenderness was noted, as was "a little defect between the 
clavicle and the acromion part of the scapula."  

The veteran was scheduled for a further VA orthopedic 
examination in July 2000 for the purpose of determining the 
effect of pain on his right shoulder, but he failed to appear 
for this examination.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). 

The RO has evaluated the veteran's right shoulder disorder at 
the 20 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5203 (2000).  The criteria for a major joint are applicable, 
as the veteran is right-handed.  See 38 C.F.R. § 4.69 (2000).  
Under Diagnostic Code 5203, a maximum 20 percent evaluation 
is warranted in cases of dislocation, or nonunion with loose 
movement, of the clavicle or scapula.  

As there is no basis for a higher evaluation under Diagnostic 
Code 5203, the Board has considered other diagnostic codes in 
evaluating the veteran's right shoulder disorder.  In this 
regard, the Board observes that this disorder is manifested 
by pain and popping.  However, there is no evidence of 
favorable ankylosis of scapulohumeral articulation, with 
abduction to 60 degrees and the ability to reach the mouth 
and head (the criteria for a 30 percent evaluation under 
Diagnostic Code 5200); limitation of motion of the arm midway 
between the side and shoulder level (the criteria for a 30 
percent evaluation under Diagnostic Code 5201); or recurrent 
dislocation of the humerus at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5202).  Moreover, the evidence does not reflect either 
painful motion or functional loss due to pain to a degree to 
warrant further consideration under 38 C.F.R. §§ 4.40 and 
4.45 (2000).  See also DeLuca v. Brown, 8 Vet. App. 202, 204-
07 (1996).  As noted above, the veteran failed to appear for 
a VA examination specifically designated for determining the 
presence of such symptoms.

Overall, the evidence of record presents no basis for an 
evaluation in excess of 20 percent for the veteran's right 
shoulder disorder, and the preponderance of the evidence is 
therefore against his claim for that benefit.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)). 

C.  Gastroenteritis

In a March 1994 rating decision, the RO granted service 
connection for gastroenteritis on the basis of evidence of 
in-service stomach problems dating back to 1975.  A zero 
percent evaluation was assigned, effective from July 1993.  
In the appealed February 1999 rating decision, the RO 
increased this evaluation to 10 percent, effective from May 
1998 (the month of receipt of the veteran's present claim).

The RO based the 10 percent evaluation on the results of two 
VA gastrointestinal examinations conducted in September 1998.  
A stomach, duodenum, and peritoneal adhesions examination 
report indicates that the veteran denied vomiting, 
hematemesis, melena, colic, distention, nausea, circulatory 
disturbances after meals, and diarrhea.  Current symptoms 
were reported to include constipation, and the examination 
revealed minimal epigastric tenderness.  There was no 
evidence of anemia, and no weight changes were noted.  The 
examiner diagnosed gastroesophageal reflux disease and 
indicated that there was "[n]o diagnosable condition of the 
stomach or duodenum."

Also, the VA esophagus and hiatal hernia examination report 
from September 1998 indicates that the veteran complained of 
acid reflux and heartburn symptoms.  In addition, he reported 
episodes "where he wakes up at night feeling as if he cannot 
breathe and has coughing spells.  The veteran denied 
dysphagia, hematemesis, melena, regurgitation, nausea, and 
vomiting.  He noted that, with severe symptoms, he would take 
Mylanta along with Rolaids.  The examination revealed mild 
epigastric tenderness.  The diagnosis was gastroesophageal 
reflux disease.

The veteran was scheduled for a further VA gastrointestinal 
examination in July 1997 for the purpose of determining the 
degree of lesions and/or ulcerations of the stomach, but he 
failed to appear for that examination.  See Wood v. 
Derwinski, 1 Vet. App. at 193. 

The RO has evaluated the veteran's gastroenteritis at the 10 
percent rate under 38 C.F.R. § 4.114, Diagnostic Code 7307 
(2000).  Under this section, chronic hypertrophic gastritis 
with small nodular lesions and symptoms warrants a 10 percent 
evaluation, while chronic hypertrophic gastritis with 
multiple small eroded or ulcerated areas and symptoms 
warrants a 30 percent evaluation.

In this case, however, the veteran's service-connected 
gastroenteritis has been shown to be productive of only 
minimal symptomatology.  The veteran has complained of acid 
reflux, and an examination revealed mild epigastric 
tenderness.  However, the veteran has not complained of 
vomiting, diarrhea, nausea, melena, or hematemesis, and there 
is no objective evidence of anemia.  Moreover, the veteran 
failed to appear for a July 1997 VA examination that would 
have provided information as to the degree of lesions and/or 
ulcerations of the stomach, and the Board is therefore not 
able to grant a higher evaluation on that basis.  As such, 
the Board finds that the veteran's gastroenteritis is 
appropriately evaluated at the 10 percent rate under 
Diagnostic Code 7307, and the preponderance of the evidence 
is against his claim for an increased evaluation.  Again, as 
the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(a) are not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. at 55.   


D.  Knee disorders

In a March 1994 rating decision, the RO granted service 
connection for right and left knee disorders on the basis of 
an in-service diagnosis of chondromalacia of the knees.  Zero 
percent evaluations were assigned for both disorders, 
effective from July 1993.  These evaluations have since 
remained in effect and are at issue in this case.

During his September 1998 VA orthopedic examination, the 
veteran complained of pain in both knees that was worse on 
the right.  Other reported symptoms included weakness, 
stiffness, swelling, giving out, and locking.  An examination 
of the right knee revealed motion from zero to 130 degrees.  
There was no instability or swelling of the right knee, but 
popping and flexion were noted.  An examination of the left 
knee revealed motion from zero to 135 degrees, with stability 
and no abnormalities.  X-rays of both knees were within 
normal limits.  The diagnosis was bilateral patellofemoral 
syndrome of the knees.

A subsequent VA outpatient treatment report from September 
1998 indicates that an examination of the right knee revealed 
"an occasional little pop" behind the right patella, with 
good musculature and tenderness on the medial joint space.  
The left knee was unremarkable.

The RO has evaluated the veteran's knee disorders under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Under 
Diagnostic Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent evaluation, 
while moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent evaluation.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257 contemplates the criteria of 38 
C.F.R. §§ 4.40 and 4.45 (2000), which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In this case, the Board observes that the veteran's left knee 
is essentially asymptomatic, with range of motion from zero 
to 135 degrees and no other symptoms.  The right knee is also 
productive of nearly full range of motion, from zero to 130 
degrees.  However, there is objective evidence of crepitus, 
popping, and tenderness of the right knee.  While the left 
knee findings are so minimal as to provide no basis for a 
compensable evaluation under Diagnostic Code 5257, the Board 
would characterize the right knee findings as at least 
slight, but not moderate, in degree.  As such, the Board 
finds that a 10 percent evaluation under Diagnostic Code 5257 
for the right knee disorder is appropriate.

The Board has also considered Diagnostic Codes 5256, 5258, 
5259, 5260, and 5261.  However, these sections contemplate 
compensable evaluations only in cases of ankylosis, 
dislocated semilunar cartilage, extension limited to 10 
degrees, and flexion limited to 45 degrees.  As none of these 
symptoms have been shown in either knee in this case, the 
appropriate evaluations are an increase to 10 percent for the 
right knee and a continued zero percent for the left knee.  
As to the left knee, the Board would again point out that the 
provisions of 38 U.S.C.A. § 5107(a) are not applicable 
because the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

E.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that the service-connected disabilities at issue in this case 
have markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluations, 
and there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Whether new and material evidence has been submitted to 
reopen a claim for 
service connection for bilateral hearing loss

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 2000); see also 38 C.F.R. 
§§ 20.302, 20.1103 (2000).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

The RO initially denied the veteran's claim for service 
connection for bilateral hearing loss in a March 1994 rating 
decision on the basis that an October 1993 VA audiological 
examination had revealed a degree of hearing loss that did 
not meet the objective criteria for a hearing loss disability 
under 38 C.F.R. § 3.385 (2000).  The veteran was notified of 
this decision in the same month but did not respond within 
one year thereafter.  As such, the March 1994 rating decision 
is final under 38 U.S.C.A. § 7105(c) (West 1991), and the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is the 
evidence added to the record since that decision. 

To that extent, the Board notes that the newly submitted 
evidence includes the report of a September 1998 VA 
audiological examination.  Audiological testing performed 
during this examination revealed the following pure tone 
thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
5
10
10
10
15

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  Under 38 C.F.R. § 3.385 (2000), 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  As the results of the September 1998 
audiological evaluation do not meet the criteria for a 
hearing loss disability under this section, the examination 
report, while new, does not bear directly and substantially 
on the question of whether the veteran incurred a bilateral 
hearing loss disability as a result of service.  As such, 
this report does not provide a basis for reopening the 
veteran's previously denied claim for service connection for 
bilateral hearing loss.

The only other new evidence of record pertaining to the 
hearing loss issue is lay evidence, including the veteran's 
May 1998 claim, his January 2000 Notice of Disagreement, and 
his April 2000 Substantive Appeal.  However, the veteran, as 
a layperson, has not been shown to possess the requisite 
medical expertise needed to render a diagnosis of a bilateral 
hearing loss disability or a competent opinion as to 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As such, this evidence also does not 
bear directly and substantially on the question of whether 
the veteran incurred a bilateral hearing loss disability as a 
result of service and does not provide a basis for reopening 
his previously denied claim for service connection for 
bilateral hearing loss.

Overall, the veteran has submitted no new evidence that bears 
directly and substantially on the question of whether he 
incurred a bilateral hearing loss disability as a result of 
service.  Furthermore, the Board is not aware of the 
existence of additional relevant evidence that could serve to 
reopen the veteran's claim.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997); 38 U.S.C.A. § 5103(a) (West 
1991).  Accordingly, his previously denied claim for service 
connection for bilateral hearing loss is not reopened.


ORDER

Entitlement to an increased evaluation for a right shoulder 
disorder, to include status post distal clavicle resection, 
currently evaluated as 20 percent disabling, is denied.

Entitlement to an increased evaluation for gastroenteritis, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a 10 percent evaluation for a right knee 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a compensable evaluation for a left knee 
disorder is denied.

As new and material evidence has not been submitted to reopen 
a claim for service connection for bilateral hearing loss, 
the appeal as to this issue is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

